Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings filed by applicants on 03/04/19. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is a dependent claim that depends from claim 15 itself. This is assumed to be a typo and claim 15 is reasonably understood to have depended from independent claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-9 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 10-18 is/are directed to a system which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 19-20 is/are directed to a non-transitory computer readable medium which is not a statutory category.
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, Independent Claims 1 is directed to an abstract idea, as evidenced by claim limitations “computing an initial demand forecast comprising an initial set of values for an initial set of time slots in a forecast day based on processing demand data associated with the initial set of time slots; receiving an indication that the initial demand forecast is to be adapted to a second set of time slots in the forecast day, the second set of time slots including more or fewer time slots than the initial set of time slots; generating a polynomial demand curve for the initial set of time slots of the initial demand forecast, including selecting a degree of a polynomial function to fit the initial set of values for the initial set of time slots of the initial demand forecast; performing one or more curve shaping operations on the polynomial demand curve to fit a scaled version of the polynomial demand curve to the second set of time slots to obtain a scaled polynomial demand curve, the curve shaping operations including increasing scaling of a time value of the polynomial function when the second set of time slots includes more time slots than the initial set of time slots and decreasing scaling of the time value of the polynomial function when the second set of time slots includes fewer time slots than the initial set of time slots; and computing the second demand forecast comprising the second set of values for the second set of time slots using values interpolated from the scaled polynomial demand curve, wherein the second demand forecast adapts the initial demand forecast to the new or different time slots.” 
These claim limitations belong to the grouping of “Mathematical concepts” because the claims are related to finding a polynomial fit for demand forecasting for varying time slots. The court have used the phrase “Mathematical concepts” as — mathematical relationships, mathematical formulas or equations, mathematical calculations.
Also, these claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to supply and demand forecasting. Managing demand forecasting for adopting forecasts to varying time slots for one or more human entities involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Independent Claims 10 and 19 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “at a machine learning system implemented in a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the machine learning system having access to a database system comprising one or more data storage devices adapted for collecting and storing demand data routed over the one or more computer networks from one or more data sources, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising: A system comprising: a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the computer hardware server implementing; A non-transitory computer readable storage medium adapted to store programmed computer code executable by a computer hardware server for implementing a machine learning system for forecasting demand on a forecast date, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
As a result, claims 1, 10 and 19 does not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-9, 11-18 and 20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein the one or more curve shaping operations are performed on the polynomial demand curve to obtain the scaled polynomial demand curve in a manner that preserves one or more aspects of the initial demand forecast”. As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “at a machine learning system implemented in a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the machine learning system having access to a database system comprising one or more data storage devices adapted for collecting and storing demand data routed over the one or more computer networks from one or more data sources, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising: A system comprising: a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the computer hardware server implementing; A non-transitory computer readable storage medium adapted to store programmed computer code executable by a computer hardware server for implementing a machine learning system for forecasting demand on a forecast date, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising:” are insufficient to amount to significantly more. Applicants originally submitted specification describes the computer components above at least in paragraph [0078], [0083]-[0085], [0096]-[0098]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claims 10 and 19 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-9, 11-18 and 20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1, 10 and 19. As a result, Examiner asserts that dependent claims, such as dependent claims 2-9, 11-18 and 20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0379112) He et al., further in view of (US 2019/0087529) Steingrimsson; Baldur Andrew et al.

As per claims 1, 10 and 19: He shows:
In see [0002] and [0017]; systems, methods, and computer-readable media for using trained computational models. This reads on the method, system and non-transitory computer readable medium claim. However, He does not show “machine learning” in the claims below. He shows:
“A method comprising: 
at a machine learning system implemented in a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the machine learning system having access to a database system comprising one or more data storage devices adapted for collecting and storing demand data routed over the one or more computer networks from one or more data sources, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising:” (He shows: [0002], [0017]. See [0002]; extract features values from datasets for target features, each feature value corresponding to a time. See [0062]-[0063]; the features can include a sensor reading or count of occurrences of a specific event.  Each dataset includes values associated with specific times. See [0017], [0034]-[0035], and [0042]; a keyboard and user interface. [0015]: memory, storage, [0026]: computer readable medium, storage and memories).
“A system comprising: a computer hardware server comprising a processor, system memory and a network interface for communicating via one or more computer networks, the computer hardware server implementing a machine learning system having access to a database system comprising one or more data storage devices adapted for collecting and storing demand data routed over the one or more computer networks from one or more data sources, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising:” (He shows: [0002], [0017]. See [0002]; extract features values from datasets for target features, each feature value corresponding to a time. See [0062]-[0063]; the features can include a sensor reading or count of occurrences of a specific event.  Each dataset includes values associated with specific times. See [0017], [0034]-[0035], and [0042]; a keyboard and user interface. [0015]: memory, storage, [0026]: computer readable medium, storage and memories).
“A non-transitory computer readable storage medium adapted to store programmed computer code executable by a computer hardware server for implementing a machine learning system for forecasting demand on a forecast date, the machine learning system configured to perform operations to adapt demand forecasts to new or different time slots, the operations comprising:” (He shows: [0002], [0017]. See [0002]; extract features values from datasets for target features, each feature value corresponding to a time. See [0062]-[0063]; the features can include a sensor reading or count of occurrences of a specific event.  Each dataset includes values associated with specific times. See [0017], [0034]-[0035], and [0042]; a keyboard and user interface. [0015]: memory, storage, [0026]: computer readable medium, storage and memories).
However, He does not show “machine learning”, Steingrimsson shows “machine learning” (See Steingrimsson [0135]-[0137]). 
Reference He and Reference Steingrimsson are analogous prior art to the claimed invention because the references perform data analytics to better predict or plan for things using deep neural networks.
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Steingrimsson, particularly deep learning as a subset of machine learning … deep neural networks”… comprising of two or more layers. Deep learning networks need to see large quantities of items in order to be trained ([0137]), in the disclosure of Reference He, particularly in the deep neural network models on computing devices for extrapolating data in order to provide for a system that incorporates machine learning along with deep learning neural networks as taught by Reference Steingrimsson (see at least in [0137]) so that the process of training the neural networks can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar performing data analytics to better predict or plan for things using deep neural networks field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference He in view of Reference Steingrimsson, the results of the combination were predictable (MPEP 2143 A).
Further, Reference He in view of Reference Steingrimsson shows:
computing an initial demand forecast comprising an initial set of values for an initial set of time slots in a forecast day based on processing demand data associated with the initial set of time slots (He shows: see [0062]-[0063]; the features can include a sensor reading or count of occurrences of a specific event.  Each dataset includes values associated with specific times. See [0064]; adjust input data values, such as sales volumes, according to weekdays and holidays in a period by applying different weights of different days. See [0002]; each of the neural networks corresponds to a respective relative time period connected with a hidden layer having a later relative time period; 
receiving an indication that the initial demand forecast is to be adapted to a second set of time slots in the forecast day, the second set of time slots including more or fewer time slots than the initial set of time slots (He shows: See [0069]-[0070] and Table 2; date events include holidays, election days, long weekends or other date-related events that lead to outliers); 
Regarding the claim limitation below, He does not explicitly show “polynomial” as is recited in the claim below. However, Steingrimsson shows “polynomial” (see at least in [0158]: polynomial regression, also see [0179], [0183]. Further, the reference shows [0209] identification of anomalies. As such, He in view of Steingrimsson shows: 
generating a polynomial demand curve for the initial set of time slots of the initial demand forecast, including selecting a degree of a polynomial function to fit the initial set of values for the initial set of time slots of the initial demand forecast (Steingrimsson shows: [0158]: polynomial regression, also see [0179], [0183]. Further, the reference shows [0209] identification of anomalies).
It would have been obvious to one of ordinary skill in the art before the filing of this application for AIA  to provide the teachings of Reference Steingrimsson, particularly deep learning as a subset of machine learning … deep neural networks”… comprising of two or more layers. Deep learning networks need to see large quantities of items in order to be trained ([0137]), in the disclosure of Reference He, particularly in the deep neural network models on computing devices for extrapolating data in order to provide for a system that incorporates machine learning along with deep learning neural networks as taught by Reference Steingrimsson (see at least in [0137]) so that the process of training the neural networks can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar performing data analytics to better predict or plan for things using deep neural networks field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference He in view of Reference Steingrimsson, the results of the combination were predictable (MPEP 2143 A);
 Further, Reference He in view of Reference Steingrimsson shows:
performing one or more curve shaping operations on the polynomial (“polynomial” is shown above using secondary reference) demand curve to fit a scaled version of the polynomial demand curve to the second set of time slots to obtain a scaled polynomial demand curve, the curve shaping operations including increasing scaling of a time value of the polynomial function when the second set of time slots includes more time slots than the initial set of time slots and decreasing scaling of the time value of the polynomial function when the second set of time slots includes fewer time slots than the initial set of time slots (He shows: [0064]: the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. See [0064]; adjust input data values, such as sales volumes, according to weekdays and holidays in a period by applying different weights of different days. See abstract; the computational model can include neural networks for input data sets to provide transformed feature values. See [0002]; each of the neural networks corresponds to a respective relative time period connected with a hidden layer having a later relative time period. See [0125]; domains include date events); and 
computing the second demand forecast comprising the second set of values for the second set of time slots using values interpolated from the scaled polynomial demand curve (He shows: see [0064] & [0083] and Fig. 4; adjust input data values in the input layers and hidden layers with weighting factors.  See again [0002]; determine an estimated value of a target feature based on training a neural network with hidden layers having training values.  See also abstract; modify input-specific parameters based on the values of the features using a neural network), 
wherein the second demand forecast adapts the initial demand forecast to the new or different time slots (He shows: See [0014]; use a plurality of neural networks to provide extrapolation or forecasting based on historical data.  See also [0016]; a deep neural network trained for forecasting. [0002]; extract features values from datasets for target features, each feature value corresponding to a time).

As per claims 2 and 11: Further, Reference He in view of Reference Steingrimsson shows:
wherein the polynomial (“polynomial” is shown above in claim 1 using secondary reference) demand curve is fit to the initial set of values for the initial set of time slots associated with the initial demand forecast and then scaled to fit the second set of time slots associated with the second demand forecast (He shows: see [0064] & [0083] and Fig. 4; adjust input data values in the input layers and hidden layers with weighting factors.  See again [0002]; determine an estimated value of a target feature based on training a neural network with hidden layers having training values.  See also abstract; modify input-specific parameters based on the values of the features using a neural network. [0064]: the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. See [0064]; adjust input data values, such as sales volumes, according to weekdays and holidays in a period by applying different weights of different days. See abstract; the computational model can include neural networks for input data sets to provide transformed feature values. See [0002]; each of the neural networks corresponds to a respective relative time period connected with a hidden layer having a later relative time period. See [0125]; domains include date events).

As per claims 3 and 12: Further, Reference He in view of Reference Steingrimsson shows:
wherein the one or more curve shaping operations are performed on the polynomial demand curve to obtain the scaled polynomial (“polynomial” is shown above in claim 1 using secondary reference) demand curve in a manner that preserves one or more aspects of the initial demand forecast (He shows: See [0002]; extract features values from datasets for target features, each feature value corresponding to a time.  See also [0014] and [0016]; use a plurality of neural networks to provide extrapolation or forecasting based on historical data. See [0078]-[0079] & [0085] and Fig. 4; input layers feed hidden layers that provide an output.  Neural networks are trained with training values that correspond to outputs. See [0069] and Table 1 and Table 2; number of relevant events based on semantic features, including date events, such as holidays that lead to event-triggered outliers. See [0064]: In some examples, the extraction module 232 can be configured to apply nonlinear transformation(s) to input data value(s) from the accessing module 230 to provide value(s) of the features. For example, the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. In other examples, the extraction module 232 can apply functions that, e.g., adjust input data value(s), e.g., corresponding to sales volumes or other counts, according to the week days and holidays in a period, e.g., by applying different weights to elected input data value(s) of different days).

As per claims 4 and 13: Further, Reference He in view of Reference Steingrimsson shows:
wherein aspects of the initial demand forecast that are preserved during the curve shaping operations include one or more of: 
(i) peak demand values of the initial demand forecast and (He shows: [0064]: the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. In other examples, the extraction module 232 can apply functions that, e.g., adjust input data value(s), e.g., corresponding to sales volumes or other counts, according to the week days and holidays in a period, e.g., by applying different weights to elected input data value(s) of different days. See [0069] and Table 1 and Table 2; number of relevant events based on semantic features, including date events, such as holidays that lead to event-triggered outliers. Here, it is reasonably understood that outliers that are higher than averages computed read on “peak” in the claim);
(ii) timing information associated with the initial demand forecast.
(He shows: See [0002]; extract features values from datasets for target features, each feature value corresponding to a time.  See also [0014] and [0016]; use a plurality of neural networks to provide extrapolation or forecasting based on historical data. See [0078]-[0079] & [0085] and Fig. 4; input layers feed hidden layers that provide an output.  Neural networks are trained with training values that correspond to outputs. See [0069] and Table 1 and Table 2; number of relevant events based on semantic features, including date events, such as holidays that lead to event-triggered outliers. See [0064]: In some examples, the extraction module 232 can be configured to apply nonlinear transformation(s) to input data value(s) from the accessing module 230 to provide value(s) of the features. For example, the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. In other examples, the extraction module 232 can apply functions that, e.g., adjust input data value(s), e.g., corresponding to sales volumes or other counts, according to the week days and holidays in a period, e.g., by applying different weights to elected input data value(s) of different days).

As per claims 5 and 14: Further, Reference He in view of Reference Steingrimsson shows:
further comprising performing peak detection to identify peaks in the initial set of values for the initial set of time slots of the initial demand forecast (He shows: [0064]: the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. In other examples, the extraction module 232 can apply functions that, e.g., adjust input data value(s), e.g., corresponding to sales volumes or other counts, according to the week days and holidays in a period, e.g., by applying different weights to elected input data value(s) of different days. See [0069] and Table 1 and Table 2; number of relevant events based on semantic features, including date events, such as holidays that lead to event-triggered outliers. Here, it is reasonably understood that outliers that are higher than averages computed read on “peak” in the claim).

As per claims 6 and 15: Further, Reference He in view of Reference Steingrimsson shows:
wherein performing peak detection comprises: 
establishing a threshold to be applied to the initial set of values for the initial set of time slots (He shows: [0031]: the computational model 124 can include, e.g., activation weights, functions, or thresholds (collectively “neuron parameters”) for artificial neurons of one or more neural networks. The training engine 120 can determine values of computational model 124 and the operation engine 122 can use the determined values of computational model 124 to perform, e.g., extrapolation, forecasting or other data analysis); 
identifying peak periods in the initial set of values that comprise three or more consecutive time slots having a value exceeding the threshold (He shows: the adjuster 504(i) can increase or decrease the value(s) from the output layer(s) 408(i) by addition, subtraction, multiplication by the multiplier, or division, can compress those value(s) linearly or nonlinearly, e.g., using a sigmoid function, or can lock those value(s) at selected threshold(s) using, e.g., min or max functions. In some examples, the adjuster 504(i) can include a neural network or hidden layer (not shown) that provides the output 502(i) based at least in part on one or more value(s) input to the adjuster 504(i) and one or more neuron parameters of neurons in the neural network or hidden layer. In some examples, the adjuster 504(i) determines a multiplier as noted above and multiplies value(s) from the output layer 408(i) by the determined multiplier to provide the output(s) 410(i). [0091] In some examples, using adjusters 504 can permit analyzing data including recurrent structure. For example, time-series data, e.g., daily values of a quantity, may substantially consistently include outliers corresponding to holidays, election days, weekends, or other events that do not occur daily. Some examples are an increase in sales of many products during the Christmas shopping season.); 
detecting a maximum value in each peak period (He shows: the adjuster 504(i) can increase or decrease the value(s) from the output layer(s) 408(i) by addition, subtraction, multiplication by the multiplier, or division, can compress those value(s) linearly or nonlinearly, e.g., using a sigmoid function, or can lock those value(s) at selected threshold(s) using, e.g., min or max functions. In some examples, the adjuster 504(i) can include a neural network or hidden layer (not shown) that provides the output 502(i) based at least in part on one or more value(s) input to the adjuster 504(i) and one or more neuron parameters of neurons in the neural network or hidden layer. In some examples, the adjuster 504(i) determines a multiplier as noted above and multiplies value(s) from the output layer 408(i) by the determined multiplier to provide the output(s) 410(i). [0091] In some examples, using adjusters 504 can permit analyzing data including recurrent structure. For example, time-series data, e.g., daily values of a quantity, may substantially consistently include outliers corresponding to holidays, election days, weekends, or other events that do not occur daily. Some examples are an increase in sales of many products during the Christmas shopping season.); and 
identifying the detected maximum in each peak period as a peak (He shows: the adjuster 504(i) can increase or decrease the value(s) from the output layer(s) 408(i) by addition, subtraction, multiplication by the multiplier, or division, can compress those value(s) linearly or nonlinearly, e.g., using a sigmoid function, or can lock those value(s) at selected threshold(s) using, e.g., min or max functions. In some examples, the adjuster 504(i) can include a neural network or hidden layer (not shown) that provides the output 502(i) based at least in part on one or more value(s) input to the adjuster 504(i) and one or more neuron parameters of neurons in the neural network or hidden layer. In some examples, the adjuster 504(i) determines a multiplier as noted above and multiplies value(s) from the output layer 408(i) by the determined multiplier to provide the output(s) 410(i). [0091] In some examples, using adjusters 504 can permit analyzing data including recurrent structure. For example, time-series data, e.g., daily values of a quantity, may substantially consistently include outliers corresponding to holidays, election days, weekends, or other events that do not occur daily. Some examples are an increase in sales of many products during the Christmas shopping season.).

As per claims 7 and 16: Further, Reference He in view of Reference Steingrimsson shows:
further comprising merging outliers including: 
identifying non-peak periods in the initial set of values that comprise two or fewer consecutive time slots having a value exceeding the threshold (He shows: the adjuster 504(i) can increase or decrease the value(s) from the output layer(s) 408(i) by addition, subtraction, multiplication by the multiplier, or division, can compress those value(s) linearly or nonlinearly, e.g., using a sigmoid function, or can lock those value(s) at selected threshold(s) using, e.g., min or max functions. In some examples, the adjuster 504(i) can include a neural network or hidden layer (not shown) that provides the output 502(i) based at least in part on one or more value(s) input to the adjuster 504(i) and one or more neuron parameters of neurons in the neural network or hidden layer. In some examples, the adjuster 504(i) determines a multiplier as noted above and multiplies value(s) from the output layer 408(i) by the determined multiplier to provide the output(s) 410(i). [0091] In some examples, using adjusters 504 can permit analyzing data including recurrent structure. For example, time-series data, e.g., daily values of a quantity, may substantially consistently include outliers corresponding to holidays, election days, weekends, or other events that do not occur daily. Some examples are an increase in sales of many products during the Christmas shopping season.); and 
merging the initial set of time slots into the nearest peak or non-peak periods in the initial demand forecast (He shows: the adjuster 504(i) can increase or decrease the value(s) from the output layer(s) 408(i) by addition, subtraction, multiplication by the multiplier, or division, can compress those value(s) linearly or nonlinearly, e.g., using a sigmoid function, or can lock those value(s) at selected threshold(s) using, e.g., min or max functions. In some examples, the adjuster 504(i) can include a neural network or hidden layer (not shown) that provides the output 502(i) based at least in part on one or more value(s) input to the adjuster 504(i) and one or more neuron parameters of neurons in the neural network or hidden layer. In some examples, the adjuster 504(i) determines a multiplier as noted above and multiplies value(s) from the output layer 408(i) by the determined multiplier to provide the output(s) 410(i). [0091] In some examples, using adjusters 504 can permit analyzing data including recurrent structure. For example, time-series data, e.g., daily values of a quantity, may substantially consistently include outliers corresponding to holidays, election days, weekends, or other events that do not occur daily. Some examples are an increase in sales of many products during the Christmas shopping season.).

As per claims 8 and 17: Further, Reference He in view of Reference Steingrimsson shows:
further comprising: 
segmenting the initial demand forecast into one or more segments in accordance with the detected peaks (He shows: [0062] In some examples, each dataset includes values associated with specific times. The accessing module 230 can be configured to group values from different datasets by time. For example, the accessing module 230 can receive M time series of weekly data values and provide W groups of values, e.g., one group per week, each group including values from each of the datasets. This is graphically represented by the “Period 1”−“Period W” labels. However, in other examples, the accessing module 230 can provide the datasets unchanged or unsorted.); 
selecting each segment that includes more or fewer time slots than the corresponding initial set of time slots for the segment (He shows: [0062] In some examples, each dataset includes values associated with specific times. The accessing module 230 can be configured to group values from different datasets by time. For example, the accessing module 230 can receive M time series of weekly data values and provide W groups of values, e.g., one group per week, each group including values from each of the datasets. This is graphically represented by the “Period 1”−“Period W” labels. However, in other examples, the accessing module 230 can provide the datasets unchanged or unsorted.); 
generating a polynomial (“polynomial” is shown above in claim 1 using secondary reference) demand curve for each selected segment while unselected segments remain unchanged to obtain a piecewise modified polynomial demand curve (He shows: [0062] In some examples, each dataset includes values associated with specific times. The accessing module 230 can be configured to group values from different datasets by time. For example, the accessing module 230 can receive M time series of weekly data values and provide W groups of values, e.g., one group per week, each group including values from each of the datasets. This is graphically represented by the “Period 1”−“Period W” labels. However, in other examples, the accessing module 230 can provide the datasets unchanged or unsorted.); and 
computing the second demand forecast comprising the second set of values for the second set of time slots using values interpolated from the piecewise modified polynomial demand curve (He shows: see [0064] & [0083] and Fig. 4; adjust input data values in the input layers and hidden layers with weighting factors.  See again [0002]; determine an estimated value of a target feature based on training a neural network with hidden layers having training values.  See also abstract; modify input-specific parameters based on the values of the features using a neural network).

As per claims 9 and 18: Further, Reference He in view of Reference Steingrimsson shows:
wherein generating a polynomial (“polynomial” is shown above in claim 1 using secondary reference) demand curve for each of the selected segments includes: 
(i) selecting a degree of a polynomial function to fit the initial set of values for the initial set of time slots of the initial demand forecast (He shows: [0062] In some examples, each dataset includes values associated with specific times. The accessing module 230 can be configured to group values from different datasets by time. For example, the accessing module 230 can receive M time series of weekly data values and provide W groups of values, e.g., one group per week, each group including values from each of the datasets. This is graphically represented by the “Period 1”−“Period W” labels. However, in other examples, the accessing module 230 can provide the datasets unchanged or unsorted.), and 
(ii) fitting the polynomial function of the selected degree to the second set of time slots in the segment (He shows: [0062] In some examples, each dataset includes values associated with specific times. The accessing module 230 can be configured to group values from different datasets by time. For example, the accessing module 230 can receive M time series of weekly data values and provide W groups of values, e.g., one group per week, each group including values from each of the datasets. This is graphically represented by the “Period 1”−“Period W” labels. However, in other examples, the accessing module 230 can provide the datasets unchanged or unsorted.).

As per claim 20: Further, Reference He in view of Reference Steingrimsson shows:
	the polynomial (“polynomial” is shown above in claim 1 using secondary reference) demand curve is fit to the initial set of values for the initial set of time slots associated with the initial demand forecast and then scaled to fit the second set of time slots associated with the second demand forecast (He shows: see [0064] & [0083] and Fig. 4; adjust input data values in the input layers and hidden layers with weighting factors.  See again [0002]; determine an estimated value of a target feature based on training a neural network with hidden layers having training values.  See also abstract; modify input-specific parameters based on the values of the features using a neural network. [0064]: the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. See [0064]; adjust input data values, such as sales volumes, according to weekdays and holidays in a period by applying different weights of different days. See abstract; the computational model can include neural networks for input data sets to provide transformed feature values. See [0002]; each of the neural networks corresponds to a respective relative time period connected with a hidden layer having a later relative time period. See [0125]; domains include date events); and 
the one or more curve shaping operations are performed on the polynomial demand curve to obtain the scaled polynomial demand curve in a manner that preserves one or more aspects of the initial demand forecast (“polynomial” is shown above in claim 1 using secondary reference) demand curve in a manner that preserves one or more aspects of the initial demand forecast (He shows: See [0002]; extract features values from datasets for target features, each feature value corresponding to a time.  See also [0014] and [0016]; use a plurality of neural networks to provide extrapolation or forecasting based on historical data. See [0078]-[0079] & [0085] and Fig. 4; input layers feed hidden layers that provide an output.  Neural networks are trained with training values that correspond to outputs. See [0069] and Table 1 and Table 2; number of relevant events based on semantic features, including date events, such as holidays that lead to event-triggered outliers. See [0064]: In some examples, the extraction module 232 can be configured to apply nonlinear transformation(s) to input data value(s) from the accessing module 230 to provide value(s) of the features. For example, the extraction module 232 can apply functions such as sigmoid curves to constrain value(s) to fall within selected ranges. In other examples, the extraction module 232 can apply functions that, e.g., adjust input data value(s), e.g., corresponding to sales volumes or other counts, according to the week days and holidays in a period, e.g., by applying different weights to elected input data value(s) of different days).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(CN 102982383 A) CHEN JINGCHUN et al. The invention relates to an energy supply and demand forecasting method for a tobacco enterprise. At first, historical data of energy supply and demand is pre-processed, preprocessing comprises rejecting abnormal data, special point analysis and data denoising, and then all data indicators are used to build a support vector machine model, and then the support vector machine model is conducted solving.  People choose two kinds of kernel functions in a parallel mode, namely a polynomial function and a radial basis function (RBF), wherein the RBF is used as a main body to build the model, and a result that a certain relation (generally named weight) is multiplied by the polynomial function is used as model correction, so that forecasting precision can be improved to a great extent.
NPL Reference:
Stephanie. https://www.statisticshowto.com/excel-multiple-regression/. 02/04/2015. Excel multiple regression can be performed by adding a trendline, or by using the Excel Data Analysis Toolpak. If you just want to know the equation for the line of best fit, adding a trendline will work just fine. If you want to know more detailed information, like the standard error of a sample, then use the Excel Data Analysis Toolpak method. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624